                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-cv-0084-FDW-DSC

____________________________________
                                    )
CHARLES P. DANIEL,                  )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )
                                    )
MONROE HOUSING AUTHORITY,           )
and ANNA MCRAE,                     )
                                    )
                  Defendants.       )
____________________________________)

                          JOINT CONSENT PROTECTIVE ORDER

       Pursuant to Rules 26 of the Federal Rules of Civil Procedure, the Parties hereby submit

this Joint Consent Protective Order.

       It is hereby STIPULATED and AGREED between Plaintiff, Charles P. Daniel. (“Daniel”


or “Plaintiff”), and Defendants, Monroe Housing Authority and Anna McRae (“Defendants”)


(jointly with Plaintiff, the “Parties”), and it is hereby ORDERED by the Court, that the following


terms and conditions shall govern the use and handling of confidential information and documents

produced by the Parties in the above-captioned matter (“the Litigation”):


       1.      All documents and data, including electronically stored information, produced and

all information obtained through discovery in the Litigation shall be used only for purposes of

litigation between the Parties.
         2.        “Confidential Information” shall mean any and all information produced in the


course of discovery or trial which a Party deems to contain (a) trade secrets or other proprietary,

technical, financial, or confidential information (including but not limited to design,

manufacturing, research, commercial or business information) or (b) contains sensitive or private

information, such as personal financial or medical records, and which is designated by such Party

as “Confidential” pursuant to the terms and mechanisms of this Confidentiality Agreement and


Protective Order (the “Order”). The following documents, electronic data, and/or information may


be designated as “Confidential” pursuant to this Order: information that a Party in good faith


contends to be (a) a trade secret, (b) proprietary business information, (c) sensitive financial

information, (d) private and sensitive personal information, (e) personnel documentation and

information regarding persons who are not parties to this lawsuit, and (f) documents produced

outside discovery upon agreement of the parties.

         3.        To assert a claim that information is “Confidential” or “Confidential - Attorneys’


Eyes Only”, the Parties shall designate the whole or any part of any documents as such by stamping


or imprinting the words “CONFIDENTIAL” upon every page of the produced copies of the


document at the time of production. Such designations shall be utilized in good faith and only for

such matters as documents disclosing highly sensitive information.

              a.       In the case of electronic files or other information contained on computer

servers, hard drives, or cloud storage accounts, counsel producing such servers, hard drives, or



4841-4170-9953, v. 1
cloud storage accounts shall designate with specificity in writing to counsel for the Parties whether

some or all of the information on such servers, hard drives, or cloud accounts is to be treated as

“Confidential”.


              b.       In the case of depositions, including any transcripts or recordings thereof, the

Party may designate the deposition as “Confidential” during the deposition or after the deposition


concludes by notifying the opposing Party in writing that it is making such designation. Such

designation shall apply to the deposition and any transcript or other recording thereof. The Party

making the designation shall have fifteen days from delivery of the final deposition transcript to

make the designation (the “designation period”) and until the earlier of receipt of such written


notification or the expiration of the designation period, the Parties must provisionally treat the

deposition transcripts as “Confidential”. If the Party determines that some or all of the transcript


contains Confidential Information, the document shall bear a stamped legend of

“CONFIDENTIAL” and the specific Confidential Information contained therein shall bear the


notation “Confidential”. Unless the Parties intend to designate all of the information contained


within the deposition testimony as “Confidential” material, counsel for that Party should indicate


in a clear fashion the portion of the testimony which is intended to be designated as “Confidential”


and such testimony should be segregated or placed in a separate transcript bearing the appropriate




4841-4170-9953, v. 1
designation. Any portion of a transcript discussing materials designated as “Confidential” shall be


similarly designated.

              c.       Written discovery, motions or pleadings containing or reflecting information

designated as “Confidential” under this Order shall bear a stamped legend of “CONFIDENTIAL -


SUBJECT TO PROTECTIVE ORDER” and the specific Confidential Information contained


therein shall bear the notation “Confidential”. If such written discovery, motion or pleading


containing Confidential Information is filed with the Court, only the “Confidential” portion of such


written discovery or pleading will be filed with the Court in accordance with Paragraph 9 of this

Order. The non-confidential portion of any written discovery or pleading will not be subject to

the terms of this Order.

         4.        In the event that the producing person inadvertently fails to designate discovery or

other material as “Confidential” in the Litigation, it may make such a designation subsequently by


notifying all Parties to whom such discovery material was produced, in writing, as soon as

practicable. After receipt of such notification, the Parties to whom production has been made shall

treat the designated discovery material as “Confidential”, subject to their right to dispute such


designation in accordance with Paragraph 8 below; provided however that any prior disclosure by

the receiving Party of the discovery material before its designation as “Confidential” shall not be


deemed a violation of this Order.




4841-4170-9953, v. 1
         5.       Materials designated as “Confidential” may only be disclosed or made available by


the Party receiving such information to the following individuals provided that such individuals

are informed of the terms of this Order:

                 (a)   the receiving Party and the employees or officers of the Parties to the
         Litigation who are working with counsel in the Litigation and need to review the
         documents in order to provide assistance to counsel in the Litigation;

                 (b)   legal counsel for the Parties and paralegals, investigators, consultants, or
         attorneys working with, retained, or employed by legal counsel in connection with the
         Litigation;

                (c)     expert witnesses or consultants retained by the Parties to assist in the
         preparation of the case;

                 (d)    any witness who is deposed under oath in this matter which appears on the
         face of the exhibit or from other documents or testimony to have received the document
         from, or communicated to that witness by, that same producing Party;

                  (e)    court reporters, videographers or stenographers at depositions; and,

                  (f)    the Court.

         6.       The persons referred to under sub-paragraphs (a), (c) and (d) of Paragraph 5 shall

be furnished “Confidential” information only after they have agreed in writing, in the form annexed


hereto as “Exhibit A”, to be bound by the terms of this Order. Outside counsel for the Parties shall


maintain copies of the aforementioned written agreements.

         7.       In the event counsel for the Party receiving materials designated as “Confidential”


objects to the designation, said counsel shall advise the Party producing the materials, in writing,

preferably by facsimile or electronic mail, of such objection and the reasons therefore. Pending

resolution of the dispute, all of the indicated materials shall be treated as designated. Counsel will

attempt to resolve the dispute within three business days of the notification. If the dispute cannot



4841-4170-9953, v. 1
be resolved among counsel, the Party objecting to the designation of a document as “Confidential”


shall submit a motion objecting to such designation with the Court. The burden to sustain the

designation “Confidential” is upon the designating Party. Such motion may be brought at any time


during the litigation.

         8.       Material containing Confidential Information shall not be filed with the Court

unless it is necessary to do so for purposes of trial, motions for summary judgment, other motions

or appeals. The Parties agree that if they intend to file with the Court any documents and other

materials, including but not limited to, transcripts of depositions, exhibits, physical evidence,

answers to interrogatories or requests for admissions, briefs and memorandum, which comprise or

contain material designated as “Confidential” or information taken therefrom, the Parties will


advise the Court that such documents have been designated as “Confidential” pursuant to this


Order, and will request from the Court permission to file such documents, or portions of such

documents that contain Confidential Information, with the Clerk of the Court utilizing the

CM/ECF system and the instructions therefor.


         9.       Any non-party otherwise permitted to review designated material may subscribe to

the terms and protections of this Order only after they have reviewed the Order and have agreed

in writing, in the form annexed hereto as “Exhibit A”, to be bound by the terms of this Order. The


non-party may designate materials containing Confidential Information that the non-party is

producing as “Confidential” subject to the specifications of Paragraph 3 of this Order.




4841-4170-9953, v. 1
         10.      No disclosure shall waive any rights or privileges of any Party granted by this Order

or under applicable Rules of Civil Procedure and Evidence.

         11.      This Order shall not enlarge or affect the proper scope of discovery in the Litigation

or any other litigation, nor shall this Order imply that discovery material designated as

“Confidential” under the terms of this Order is properly discoverable, relevant or admissible in the


Litigation or any other litigation.

         12.      The entry of this Order shall be without prejudice to the rights of the Parties, or any

one of them, or of any non-party to assert or apply for additional or different protection from the

Court at their discretion.

         13.      The terms of this Order shall survive and remain in effect after the termination of

the Litigation. The Parties shall take such measures as are necessary and appropriate to prevent

the public disclosure of Confidential Information, through inadvertence or otherwise, after the

conclusion of the Litigation.

         14.      This Order has no effect upon, and shall not apply to, a Party’s use or disclosure of


its own Confidential Information for any purpose.

         15.      Inadvertent production of documents subject to work-product immunity, the

attorney-client privilege or other legal privilege protecting information from discovery shall not

constitute a waiver of the immunity or privilege, provided that the producing Party shall promptly

notify the receiving Party in writing of such inadvertent production after it becomes aware of such

inadvertent disclosure. If reasonably prompt notification is made, such inadvertently produced

documents and all copies thereof, as well as all notes or other work product reflecting the contents

of such materials, shall be returned to the producing Party or destroyed, upon request, and such




4841-4170-9953, v. 1
returned or destroyed material shall be deleted from any litigation support or other database. No

use shall be made of such documents during deposition or at trial, nor shall they be shown to

anyone who was not given access to them prior to the request to return or destroy them, unless

they are subsequently produced. The Party returning such material then may move the Court for

an order compelling production of the material, but such motion shall not assert as a ground for

entering such an order the fact or circumstances of the inadvertent production.

         16.      This Order shall not prevent any persons bound hereby from making use of

information or documents lawfully in their possession and/or lawfully obtained through discovery

in the Litigation in which such information was not designated as “Confidential” or subject to a


protective order or court order as “confidential” or subject to confidential treatment, or where there


has been a final judgment (including any appeal therefrom) declaring that such information or

documents are not confidential.

         17.      Within forty-five days after receiving notice of the entry of an order, judgment or

decree finally disposing of the Litigation (including any appeal therefrom), or such longer period

of time upon which the Parties may agree, all persons having received material or information

containing information designated as “Confidential,” except as provided below, shall destroy all


copies of such material in any form it is maintained including but not limited to paper, hard

drives, network drives, off-site electronic storage, and internet storage services; and, upon

request, certify in writing to the Parties that all copies of such documents have been destroyed.

Counsel for the Parties, however, shall be permitted to retain electronic and hard copies of court

papers, deposition and trial transcripts, discovery materials, and attorney work product

containing Confidential Information for no other purpose than to preserve a record of the


4841-4170-9953, v. 1
litigation in compliance with obligations under the Rules of Professional Responsibility, and any

such documents so retained shall be properly disposed of and destroyed at the conclusion of any

obligation to maintain a record of the litigation, and further provided that such counsel, and

employees of such outside counsel, shall not disclose such court papers or attorney work-product

to any person except pursuant to court order or agreement of the Parties. This provision shall not

require the Court’s return of any documents filed with the Court.


         SO ORDERED.

                                    Signed: November 29, 2018




Consented to:

BY: /s/ Geraldine Sumter
Geraldine Sumter, NC Bar #11107
Attorney for Plaintiff
Ferguson Chambers & Sumter, P.A.
309 East Morehead Street, Suite 110
Charlotte, North Carolina 28204
Telephone: 704-375-8461
Facsimile: 980-938-4867
Email: gsumter@fergusonsumter.com

/s/ M. Janelle Lyons
M. Janelle Lyons, NC Bar #35421
Attorney for Defendants
Cranfill Sumner & Hartzog LLP
Post Office Box 30787
Charlotte, North Carolina 28230
Telephone (704) 332-8300
Facsimile (704) 332-9994
E-Mail: jlyons@cshlaw.com


4841-4170-9953, v. 1
                                             Exhibit A

                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                            CIVIL ACTION NO. 3:18-cv-0084-FDW-DSC

____________________________________
                                    )
CHARLES P. DANIEL,                  )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )
                                    )
MONROE HOUSING AUTHORITY,           )
and ANNA MCRAE,                     )
                                    )
                  Defendants.       )
____________________________________)

           ACKNOWLEDGEMENT OF JOINT CONSENT PROTECTIVE ORDER

         I ,_____________________________, hereby affirm that:

         1.       Information, including documents and things designated as “CONFIDENTIAL”


under the Joint Consent Protective Order (“JCPO”) entered in the above-captioned action, is being


provided to me pursuant to the terms and restrictions of the JCPO.

         2.       As a prior condition to me being permitted to receive, see, or review any

Confidential Information, I have been given a copy of the aforementioned JCPO, I have read it,

and I agree to be bound by its terms.

         3.       I understand that the JCPO has been entered into in connection with litigation

pending in the United States District Court for the Middle District of North Carolina. I hereby



4841-4170-9953, v. 1
agree to submit to the jurisdiction of the United States District Court for the Middle District of

North Carolina for enforcement of any claimed violation of the terms of the JCPO or this

Acknowledgement, and agree that such jurisdiction shall survive the termination of this action.

         4.       I agree not to use any Confidential Information disclosed to me pursuant to the

JCPO except for purposes of the above-referenced litigation and not to disclose such information

to persons other than those specifically authorized by the JCPO, without the express written

consent of the party who designated such information “CONFIDENTIAL,” or by Order of this


Court. I also agree to notify any stenographic, clerical, or technical personnel who are required to

assist me of the terms of this JCPO and its binding effect on them.

         5.       I understand that I am to retain all documents or materials designated as

Confidential Information in a secure manner, and that all such documents and materials are to

remain in my personal custody until the completion of my assigned duties in this matter,

whereupon all such documents and materials, including copies thereof, and any writings prepared

by me containing any Confidential Information are to be returned to counsel who provided me

with such documents and materials.

         This, the ___ day of _________________, 201__.

                                              ____________________________________
                                              SIGNATURE
Subscribed and sworn before me,

This ____________ day of _________________________, 20_____.


_________________________________________________
NOTARY PUBLIC

My commission expires:_____________________________



4841-4170-9953, v. 1
